DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Regarding claim 1, line 5-7,the recitation “an access and mobility management function (AMF) activates of a configuration of a packet duplication of the first session” is vague and indefinite  since it is cited in line 2-4 that the SMF receives traffic status of the UPF which serves a first session between the UPF and wireless device and hence the AMF has no knowledge about the first session and therefore SMF cannot able to activate of the configuration of a packet duplication of the first session. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al (U.S.Pub. # 2018/0367288).
           Regarding claim 1,  Vrzic et al disclose a method comprising: receiving, by a session management function (SMF) (see SMF of fig. 38A) from a user plane function (UPF) (see UPF1, UPF2 of fig. 38A), traffic status information of the UPF (see para. 0067, 0069,0072,0245,0246), wherein the UPF serves a first session between the UPF and a wireless device (para. 0233,0245,0246, see fig. 38A); based on the traffic status information, sending, by the SMF to an access and mobility management function (AMF), a first message for activation of a configuration of a packet duplication of the first session of the wireless device (para. 0246,0247, see fig. 38A); and receiving, by the SMF from the AMF, a second message indicating a result of the activation of the packet duplication of the first session (para. 0247, see fig. 38A).  
 Vrzic et al disclose wherein the traffic status information comprises at least one of: a session identifier: load information: latency information; a packet loss rate; a packet delay; a usage report; an error indication report; load control information; or overload control information (see para. 0067, 0069,0072,0245,0246).  
       Regarding claim 3, Vrzic et al disclose wherein the traffic status information indicates at least one of: a packet loss rate of the first session is higher than a first value: a packet error rate of the first session is higher than a second value; a congestion level of the UPF is higher than a third value; available resources of the UPF is higher than a fourth value; or Page 2 of 10Application No.: 16/585,841Docket No.: 18-1059U a capacity of the UPF is higher than a fifth value (para. 0079, 0081-0083).  
      Regarding claim 4, Vrzic et al disclose wherein the first session is for an ultra-reliable and low- latency communication service (para. 0164, 0169,0246).  
     Regarding claim 5, Vrzic et al disclose wherein the activation of the configuration of the packet duplication is based on at least one of: a service type of the first session; a traffic status of an N3 interface; a network slice type of the first session; a hardware load state in a first access node; or a quality of service of the first session (para. 0061, 0122, 0247.  
      Regarding claim 6, Vrzic et al disclose sending, by the AMF to a first access node, a third message indicating the activation of the packet duplication of the first session; and receiving, by the AMF from the first access node, a response message indicating a completion of the activation (para. 0247).  
    Regarding claim 7, Vrzic et al disclose sending, by the first access node to the wireless device, a first radio resource control (RRC) message indicating the activation of the packet duplication of the first session; and receiving, by the first access node from the wireless device, a second RRC message indicating a completion of the activation (para. 0122,0134-0136).  
         Regarding claim 8, Vrzic et al disclose wherein: the first RRC message comprises a first non-access stratum (NAS) message indicating the activation of the packet duplication; and the second RRC message comprises a second NAS message indicating the completion of the activation (para. 0069, 0126,0229-0230,0236).  
        Regarding claim 9, Vrzic et al disclose wherein the configuration of the packet duplication comprises a configuration of a second session for the packet duplication of the first session (para. 0246).  
        Regarding claim 10, Vrzic et al disclose sending, by the SMF to the AMF, a first session configuration request message for the configuration of the packet duplication; and receiving by the SMF from the AMF, a first session configuration response message indicating a response for the first session configuration request message (para. 0249, see fig. 38A, 38B).  
      Regarding claim 11, Vrzic et al disclose sending, by the AMF to a first access node, a second session configuration request message for the configuration of the packet duplication; and receiving by the AMF from the first access node, a second session configuration response message indicating a response of the second session configuration request message (para. 0247), figs. 38A, 38B).  
      Regarding claim 12, Vrzic et al disclose sending, by the SMF to a first UPF, a modification request message for a modification of the first session, the modification request message indicating the activation of the packet duplication of the first session; and receiving, by the SMF from the first UPF, a modification response message indicating a result of the activation (para. 0245-0247, see figs. 38A, 38B).  
     Regarding claim 13, Vrzic et al disclose wherein the modification response message comprises an uplink transport network layer address of the first UPF for a second session, wherein the second session is for the packet duplication of the first session (para. 0247-0249).  
     Regarding claim 14, Vrzic et al disclose wherein the modification request message comprises a downlink transport network layer address for a second session, wherein the second session is for the packet duplication of the first session (para. 0247-0249).  
      Regarding claim 15, Vrzic et al disclose sending, by the SMF to a second UPF, a session request message requesting an establishment of a second session, wherein the second session is for the packet duplication of the first session; and receiving, by the SMF from the second UPF and in response to the session request message, a session response message comprising at least one of: an uplink transport network layer (TNL) address of the second UPF for the second session; or a downlink TNL address of the second UPF for the second session (para. 0247-0249).  
    Regarding claim 16, Vrzic et al disclose sending, by the SMF to the AMF, a configuration request message comprising at least one of: a first uplink transport network layer (TNL) address for the first session; or a second uplink TNL address for a second session, wherein the second session is for the packet duplication of the first session; and receiving, by the SMF from the AMF, a configuration response message for the configuration request message, the configuration response message comprising at least one of: a first downlink TNL address for the first session; or a second downlink TNL address for the second session (para. 0247-0249).  
       Regarding claim 17, Vrzic et al disclose sending, by the SMF to a second UPF, a configuration request message comprising at least one of: an uplink transport network layer (TNL) address of a first UPF for a second session, wherein the second session is for the packet duplication of the first session; or a downlink TNL address of an access node for the second session; and receiving, by the SMF from the second UPF, a configuration response message for the configuration request message (para. 0247-0249).  
       Regarding claim 18, Vrzic et al disclose receiving, by the UPF from the wireless device and in response to the activation of the packet duplication of the first session, packets of a second session for the packet duplication of the first session (para. 0247).  
    Regarding claim 19, Vrzic et al disclose wherein the UPF is a packet data unit session anchor (PSA) UPF (para. 0251).  
     Regarding claim 20, Vrzic et al disclose determining, by the SMF, a deactivation of the packet duplication of the first session; sending, by the SMF to the AMF, a request message indicating the deactivation of the packet duplication of the first session; and receiving, by the SMF from the AMF, a response message accepting the deactivation of the packet duplication of the first session (para. 0250,0251).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416